In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-666V
                                          (Not to be published)

*****************************
                                        *
APRIL HUFFMAN,                          *                                 Filed: November 5, 2014
as mother and natural guardian of B.C., *
                                        *
                     Petitioner,        *
                                        *                                 Decision by Stipulation; Damages;
              v.                        *                                 Varicella Vaccine; Herpes Zoster
                                        *
SECRETARY OF HEALTH AND                 *
HUMAN SERVICES,                         *
                                        *
                     Respondent.        *
                                        *
*****************************

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Debra Begley, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                                  DECISION AWARDING DAMAGES1

        On September 11, 2013, April Huffman, as mother and natural guardian of B.C. (a minor
child), filed a petition seeking compensation under the National Vaccine Injury Compensation
Program.2 Petitioner alleges that as a result of receiving the varicella vaccine on November 30,
2010, B.C. suffered from recurrent episodes of Herpes Zoster (also known as shingles), and that
B.C. experienced residual effects of this injury for more than six months.


1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        Respondent denies that the shingles vaccine caused B.C.’s shingles or any other injury.
Nonetheless both parties, while maintaining their above-stated positions, agreed in a stipulation
(filed October 31, 2014) that the issues before them can be settled and that a decision should be
entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’
stipulation (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding
damages on the terms set forth therein.

        The stipulation awards:

                An amount of $12,500.00 to purchase the annuity contract (as described in ¶ 10
                 of the attached stipulation), paid to the life insurance company from which the
                 annuity will be purchased.

Stipulation ¶¶ 8-10. This amount represents compensation for all damages that would be
available under 42 U.S.C. ' 300aa-15(a).

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3


        IT IS SO ORDERED.

                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2